                                                                    JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




RORYCE DIRDEN,                       CV 20-503 DSF (AFMx)
      Plaintiff,
                                     JUDGMENT
                 v.

CITY OF LOS ANGELES, et al.,
       Defendants.


      The Court having (1) dismissed Plaintiff Roryce Dirden’s “Failure
to Intervene Claim” and “Negligence Claim” based on his voluntary
dismissal of those claims, (2) found Dirden’s Fourth Claim for
Unreasonable Seizure fails because Defendant Sergeant Jeannette
Pelayo is shielded by qualified immunity, (3) found Dirden’s other
grounds asserted within the Fourth Claim fail because they are
governed by the same analysis as the unreasonable seizure claim, and
(4) declined to exercise supplemental jurisdiction over Dirden’s
remaining state claims,

      IT IS ORDERED AND ADJUDGED that Dirden take nothing,
his federal claims be dismissed with prejudice, and his state claims be
remanded to the Superior Court of the State of California, County of
Los Angeles.

   IT IS SO ORDERED.



Date: June 8, 2021                   ___________________________
                                     Dale S. Fischer
                                     United States District Judge
